COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-155-CV
 
 
ANDREW E. ANDERSON                                                         APPELLANT
  
V.
 
SOUTHWEST IMAGING CONSULTANTS, 
INC.                             APPELLEE
 
 
----------
FROM 
THE 235TH DISTRICT COURT OF COOKE COUNTY
----------
MEMORANDUM OPINION1 AND 
JUDGMENT
----------
        We 
have considered appellant’s “Unopposed Motion to Dismiss Appeal.”  It 
is the court's opinion that the motion should be granted; therefore, we dismiss 
the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
June 16, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.